             Case 3:16-cv-00115-KAD Document 76 Filed 11/20/18 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

                                                 :
Curtis Hardaway                                  :      3:16-cv-00115 (KAD)(JGM)
                                                 :
Plaintiff,                                       :
                                                 :
v.                                               :
                                                 :
The City of Hartford                             :      November 20, 2018
                                                 :
Defendant.                                       :
                                                 :

                PLAINTIFF’S REQUEST RE: SETTLEMENT CONFERENCE

       This matter has been set down for a settlement conference before U.S. Magistrate

Judge Margolis on November 29, 2018. The plaintiff respectfully requests that the settlement

conference be rescheduled for another date, or that he be permitted to be present through his

attorney and available by telephone.

       The plaintiff makes the request because he has recently commenced a new position,

from which it is not possible for him to obtain the scheduled day off without serious risk to his

employment. The plaintiff believes that if the settlement conference were conducted with his

attorney present the plaintiff could make himself available by telephone as needed.

       The plaintiff’s attorney has contacted the defendant’s attorney regarding this request.

The defendant’s attorney states that the defendant does not object to the request.


                                                 RESPECTFULLY SUBMITTED
                                                 THE PLAINTIFF, by

                                                  / s / Peter Goselin
                                                 Peter Goselin ct06074
                                                 The Law Office of Peter Goselin
                                                 557 Prospect Avenue, 2nd Floor
                                                 Hartford, Connecticut 06105
                                                 Tel. 860-580-9675
                                                 Fax 860-232-7818
                                                 pdgoselin@gmail.com
            Case 3:16-cv-00115-KAD Document 76 Filed 11/20/18 Page 2 of 2


                                         CERTIFICATION

       I hereby certify that on November 20, 2018, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the Court's electronic filing system or

by mail to anyone unable to accept electronic filing. Parties may access this filing through the

Court's system.




                                                     / s / Peter Goselin
